REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matters:

Although using reference signals or synchronization signals to select a cell suitable for camping and determine the transmitted power of an uplink signal, based on received powers in each cell  -- is commonly known in the prior art, independent claims 9, 12, and 15-16 include enough details to differentiate them from the prior art including: identify one or more first reference signals among the multiple reference signals, wherein the one or more first reference signals being identified by information; calculate a downlink path loss based on an RSRP corresponding to one of the one or more first reference signals identified, and to determine a transmission power of a Physical Uplink Shared Channel (PUSCH) of the first cell by using the downlink path loss calculated, and the information supports at least a configuration such that some of the multiple second reference signals are identified as one or more first reference signals.
The best prior art patent references:
Jung discloses receiving multiple second reference signals among multiple reference signals transmitted from a base station apparatus on a first cell,  measuring their multiple Reference Signal Received Powers (RSRPs), and  determining a transmission power of a Physical Uplink Channel of the first cell by using one of more first reference signals on the first cell. 

Koskela teaches detecting received power levels of beams and calculating a reference value of the RSRP of the first cell by averaging N highest RSRPs of the multiple RSRPs, and sending it to the base station.

Jongren states receiving, from the base station apparatus, information for identifying the one or more first reference signals among the multiple reference signals, wherein the information on resources are used to set the transmit power for physical uplink shared channel (PUSCH).

These aforementioned disclosures cannot be said with full confidence to clearly and unequivocally anticipate the claims.
All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above; however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior art individually and as a whole do not teach the claimed limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Claims 10-11 and 13-14 depending on respective independent claims 9 and 12 are considered allowable on the basis as applied for independent claims, as well as for further limitations set forth.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465